   Case 1:20-cv-06274-LAK Document 11-20 Filed 09/30/20 Page 1 of 34




                  20 Civ. 06274 (LAK)
                     United States District Court

                                for the
                    Southern District of New York



                 IN RE TRANSCARE CORPORATION, ET AL.
                                                 DEBTORS,


          PATRIARCH PARTNERS AGENCY SERVICES, LLC, ET AL.

                                          DEFENDANTS-APPELLANTS,
                             —against—
          SALVATORE LAMONICA, AS CHAPTER 7 TRUSTEE OF THE JOINTLY-
         ADMINISTERED ESTATES OF TRANSCARE CORPORATION, ET AL.,

                                            PLAINTIFF-APPELLEE.



ON APPEAL FROM THE UNITED STATES BANKRUPTCY COURT FOR
    THE SOUTHERN DISTRICT OF NEW YORK (BERNSTEIN, J.)

IN RE: TRANSCARE CORPORATION, ET AL., CASE NO. 16-10407 (SMB)
   LAMONICA V. TILTON, ET AL., ADV. PROC. NO. 18-1021 (SMB)



          APPENDIX TO BRIEF FOR THE APPELLANTS


                 Volume XX- A3461-A3493
Case 1:20-cv-06274-LAK Document 11-20 Filed 09/30/20 Page 2 of 34




                                                                           JX 101
                                                                    LaMonica v. Tilton, et al., 18-1021-smb



                             A3461
Case 1:20-cv-06274-LAK Document 11-20 Filed 09/30/20 Page 3 of 34




                             A3462
Case 1:20-cv-06274-LAK Document 11-20 Filed 09/30/20 Page 4 of 34




                             A3463
Case 1:20-cv-06274-LAK Document 11-20 Filed 09/30/20 Page 5 of 34




                             A3464
Case 1:20-cv-06274-LAK Document 11-20 Filed 09/30/20 Page 6 of 34




                             A3465
Case 1:20-cv-06274-LAK Document 11-20 Filed 09/30/20 Page 7 of 34




                             A3466
Case 1:20-cv-06274-LAK Document 11-20 Filed 09/30/20 Page 8 of 34




                             A3467
Case 1:20-cv-06274-LAK Document 11-20 Filed 09/30/20 Page 9 of 34




                             A3468
Case 1:20-cv-06274-LAK Document 11-20 Filed 09/30/20 Page 10 of 34




                              A3469
Case 1:20-cv-06274-LAK Document 11-20 Filed 09/30/20 Page 11 of 34




                              A3470
Case 1:20-cv-06274-LAK Document 11-20 Filed 09/30/20 Page 12 of 34




                              A3471
Case 1:20-cv-06274-LAK Document 11-20 Filed 09/30/20 Page 13 of 34




                              A3472
Case 1:20-cv-06274-LAK Document 11-20 Filed 09/30/20 Page 14 of 34




                              A3473
Case 1:20-cv-06274-LAK Document 11-20 Filed 09/30/20 Page 15 of 34




                              A3474
Case 1:20-cv-06274-LAK Document 11-20 Filed 09/30/20 Page 16 of 34




                              A3475
Case 1:20-cv-06274-LAK Document 11-20 Filed 09/30/20 Page 17 of 34




                              A3476
Case 1:20-cv-06274-LAK Document 11-20 Filed 09/30/20 Page 18 of 34




                              A3477
Case 1:20-cv-06274-LAK Document 11-20 Filed 09/30/20 Page 19 of 34




                              A3478
Case 1:20-cv-06274-LAK Document 11-20 Filed 09/30/20 Page 20 of 34




                              A3479
Case 1:20-cv-06274-LAK Document 11-20 Filed 09/30/20 Page 21 of 34




                              A3480
Case 1:20-cv-06274-LAK Document 11-20 Filed 09/30/20 Page 22 of 34




                              A3481
Case 1:20-cv-06274-LAK Document 11-20 Filed 09/30/20 Page 23 of 34




                              A3482
Case 1:20-cv-06274-LAK Document 11-20 Filed 09/30/20 Page 24 of 34




                              A3483
Case 1:20-cv-06274-LAK Document 11-20 Filed 09/30/20 Page 25 of 34




                              A3484
Case 1:20-cv-06274-LAK Document 11-20 Filed 09/30/20 Page 26 of 34




                              A3485
Case 1:20-cv-06274-LAK Document 11-20 Filed 09/30/20 Page 27 of 34




                              A3486
Case 1:20-cv-06274-LAK Document 11-20 Filed 09/30/20 Page 28 of 34




                              A3487
Case 1:20-cv-06274-LAK Document 11-20 Filed 09/30/20 Page 29 of 34




                              A3488
Case 1:20-cv-06274-LAK Document 11-20 Filed 09/30/20 Page 30 of 34




                              A3489
Case 1:20-cv-06274-LAK Document 11-20 Filed 09/30/20 Page 31 of 34




                              A3490
Case 1:20-cv-06274-LAK Document 11-20 Filed 09/30/20 Page 32 of 34




                              A3491
Case 1:20-cv-06274-LAK Document 11-20 Filed 09/30/20 Page 33 of 34




                              A3492
Case 1:20-cv-06274-LAK Document 11-20 Filed 09/30/20 Page 34 of 34




                              A3493
